DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed September 2, 2022 has been entered.  Claims 1, 4, 5 and 8-13 are currently amended.  Claims 6 and 7 have been canceled.  Claims 14-16 remain withdrawn from further consideration.   

Claim Objections
Claim 1 is objected to because of the following informalities: “wherein the metallic material in co-extruded glass-metal polymer composite are in a non-crystalline amorphous form” should be - - wherein the metallic material in the co-extruded glass-metal polymer composite is in a non-crystalline amorphous form - -.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: there should be a space between “an” and “In-HDPE”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the metal is a “liquid metal”.  Claim 1 recites the metal is added to the extruder “in a crystalline form”.  It is not clear whether the intent is to recite that the metal is a crystalline liquid metal when it is added to the extruder (i.e. the metal is both liquid and crystalline at the same time when it is added to the extruder) or whether the intent is to recite that the crystalline metal becomes a liquid when it is heated in the extruder.  Appropriate correction and clarification are required in a manner that is supported by the original disclosure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Prestayko et al. (US 2017/0148539).
Regarding claim 1, Prestayko et al. teach a method for the production of a glassy-metal polymer composite comprising the steps of adding a polymer (paragraphs [0024]-[0026]) and a metal in crystalline form (paragraphs [0029]-[0032]; e.g. Bi, Sn, Sb, Pb, In, or alloys thereof) to an extruder (Abstract; Figure 1, paragraphs [0019]-[0022], [0039]-[0041]), wherein the extruder is heated to an extrusion temperature greater than the melting point of the polymer and the melting point of the metal (paragraphs [0008], [0019]-[0022], [0039]-[0041]; claim 2); mixing the metal and the polymer in the extruder for a predefined residence time (Figure 1; paragraphs [0019], [0022], [0039]-[0041]); and co-extruding the composite from the extruder (Figure 1; paragraphs [0019], [0022], [0039]-[0041]).
As to the limitation that the co-extruding of the material results in a glassy-metal polymer composite wherein the metallic material in the composite is in a non-crystalline amorphous form, it is noted that the instant specification attributes this conversion of metal from a crystalline to an amorphous form to a longer residence time in the extruder and the resulting polymeric entrapments of the metal (paragraphs [0064], [006], [0070], [0075] and [0081]).  It is further noted from Figures 3 and 4 that with a described 10-minute residence time high levels of metal having a non-crystalline amorphous form are present.  In Prestayko et al., the same claimed and disclosed materials are understood to be processed in the same claimed and disclosed manner (e.g. Prestayko et al. exemplify a 30-minute residence time – paragraph [0041]).  As such, it follows from a technical and rational basis that the same claimed effects and physical properties (i.e. a glassy-metal polymer composite wherein the metallic material in the co-extruded glassy-metal polymer composite is in a non-crystalline amorphous form) would be produced by the method of Prestayko et al.
Alternatively, Prestayko et al. do not explicitly exemplify the production of a, for example, Indium and polyethylene composite, at the exemplified residence time of 30 minutes.  However, the exemplified residence time of 30 minutes in Prestayko et al. is for the purpose of mixing the metal and the polymer.  Such a residence time is understood to be applicable for providing an effective mixing of the other polymers and metals disclosed by Prestayko et al. Prestayko et al. disclose that the metal can be indium and that the polymer can be polyethylene. As such, the disclosure of Prestayko et al. reasonably suggests mixing materials as claimed and disclosed in a manner that is claimed and disclosed. Following such a suggestion would yield the same claimed results.    

As to claim 4, Prestayko et al. exemplify melt mixing the material in the extruder for 30 minutes and then extruding the material (paragraph [0041]).  No additional equipment is set forth in the example and as such it is understood to be extruded “into a room temperature atmosphere”.  Alternatively, Prestayko et al. teach that the mixture can be cooled (paragraph [0023]). It would have been obvious to extrude the composition at room temperature in order to cool it for subsequent use and/or to solidify the material in an art recognized suitable manner in combination with providing sufficient residence time to bring the materials together effectively to a required degree. 
As to claim 11, the metal of Prestayko et al. is melted/liquified in the extruder (paragraphs [0008], [0019]-[0022] and [0039]-[0041]; claims 1and 2; see section 112b rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1, 4, and 11 above.
As to claims 2 and 3, Prestayko et al. disclose the metal may be a metal having a melting temperature from 100°C to 250 °C (paragraphs [0030], [0031]).  Further, Prestayko et al. disclose many of the same polymers set forth in the instant application, including, for example, HDPE (paragraphs [0026], [0027]), which has a melting point between 120-140°C.  Prestayko et al. is understood to disclose a group of metals and polymers that have melting points which overlap the claimed ranges and render the claimed range obvious (e.g. Indium and HDPE could be used together). 
As to claim 10, Prestayko et al. disclose the metal may be Indium (paragraph [0030], melting temperature of 156°C), a Group XIII material, and Indium is disclosed as being suitable in the instant application.  Prestayko et al. disclose many of the same polymers set forth in the instant application (paragraphs [0026], [0027]), such as HDPE (melting temperature generally between 120-140°C).  Prestayko et al. is understood to disclose a group of metals and polymers that have properties which overlap the claimed polymer melting point and render the claimed range obvious. 
As to claim 13, Prestayko et al. disclose that the polymer may include HDPE (paragraphs [0026]) and that the metal may include Indium (In) (paragraph [0030]).  Prestayko et al. do not explicitly exemplify the use of both of these materials together.  However, one having ordinary skill in the art would have readily determined combinations of the disclosed polymers and metals to use together.  Prestayko et al. teach the selection of both polymers and metals from the disclosed lists of materials.  Further, MPEP 2143 I makes clear that combining prior elements according to known methods, simple substitution of one know element for another, and choosing from a finite number of identified solutions is prima facie obvious absent a showing of unexpected results.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1, 4, and 11 above, and further in view of Tominaga (JP 03075106) and any one of Kosonen et al. (US 2014/0316036), Kikuchi et al. (US 2013/0065053), Wenger et al. (US 4,875,847) or Hanslik (US 4,408,888).
As to claim 5, Prestayko et al. teach the method set forth above.  Prestayko et al. teach a twin-screw extruder (i.e. two screws), but Prestayko et al. do not teach the extruder comprises conical screws wherein a fraction of the polymer is fed first to form a polymer layer on the screws. However, each of Kosonen et al. (paragraphs [0079] and [0062]), Kikuchi et al. (Figure 4; paragraphs [0202]-[0207] and [0250]), Wenger et al. (Abstract) and Hanslik (col. 2, line 3-col. 4, line 1) teach analogous methods wherein the twin screw extruder utilizes conical screws and Tominaga teaches coating the screw with polymer prior to feeding the remainder of the polymer for processing (Abstract).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. any one of Kosonen et al., Kikuchi et al., Wenger et al. or Hanslik and to have utilized a twin screw extruder having conical screws in the method of Prestayko et al., as suggested by any one of the secondary references, for the purpose, as suggested by the references, of effectively melting the material as it enters the extruder (Kosonen et al.) or for effectively dispersing the raw materials in an art recognized suitable manner (Kikuchi et al) or for the purpose of reducing wear on the extruder (Wenger et al. and Hanslik). Further, it would have been prima facie obvious to have combined the teaching of Prestayko et al. with the teaching of Tominaga et al. and to have coated the screws of Prestayko et al. with a fraction of the feedstock prior to feeding the additional material to the screws, as suggested by Tominaga et al., for the purpose, as suggested by Tominaga et al. of improving the quality of the produced article.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1, 4, and 11 above, and further in view of Pitman et al. (WO 2007/048759).
As to claim 8, the combination suggests the method set forth above. Prestayko et al. do not suggest adding the metal after the polymer as claimed.  However, Pitman et al. teach an analogous method with a conical screw wherein the non-polymeric material is fed downstream of the polymer (Abstract).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. and Pitman et al. and to have fed the non-polymeric material/metal downstream of the polymer in the method of Prestayko et al., as suggested by Pitman et al., for the purpose, as suggested by Pitman et al., of facilitating the use of more non-polymeric material in the extruded material.  Further, as to claim 8 one having ordinary skill would have readily determined the rate or pace of feeding the material to the screw through routine experimentation in order to ensure adequate mixing and the addition of the proper amount of each material in the formation of an extruded material.    

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1, 4, and 11 above, and further in view of either one of Kosonen et al. (US 2014/0316036) or Kikuchi et al. (US 2013/0065053).
As to claim 9, Prestayko et al. teach the method set forth above and further teach a twin-screw extruder may be employed (paragraph [0041]), but do not teach a twin-screw extruder with a heated barrel having twin counter-rotating conical screws as claimed.  However, each of Kosonen et al. (paragraphs [0079] and [0062]) and Kikuchi et al. (Figure 4; paragraphs [0202]-[0207] and [0250]) teach analogous methods wherein the twin screw extruder includes a heated barrel and utilizes twin counter-rotating conical screws.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. and either one of Kosonen et al. and Kikuchi et al. and to have utilized a twin screw extruder having a heated mixing barrel and twin counter rotating conical screws in the method of Prestayko et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of effectively melting the material as it enters the extruder or for effectively dispersing the raw materials in an art recognized suitable manner.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Prestayko et al. (US 2017/0148539), as applied to claims 1, 4, and 11 above, and further in view of any one of Urushihara et al. (US 2016/0347917), Alsewailem (US 2012/0022216), Miller et al. (US 2008/0274194), or Kobayashi et al. (US 2004/0266957).
As to claim 12, Prestayko et al. teach the method set forth above. Prestayko et al. do not explicitly teach the extruder screw is rotating at 100 rpm.  However, each of Urushihara et al. (paragraph [0052]), Alsewailem (paragraph [0024]), Miller et al. (paragraph [0117]), and Kobayashi et al. (paragraph [0044]) provide analogous extrusion methods wherein it is disclosed that screw speed is a result effective variable that would have been readily optimized, to achieve a desired extrusion result.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Prestayko et al. with any one of the secondary references and to have rotated the extruder screw at 100 rpm in the method of Prestayko et al., for the purpose, as suggested by the references, of achieving a desired temperature and/or torque (Urushihara et al.; also makes clear that 100 rpm is a known extrusion speed), achieving a desired degree of homogenization (Alsewailem), achieving a desired amount of shear and mixing (Miller et al. and Kobayashi et al.) 
Response to Arguments
	Applicant’s arguments filed September 2, 2022 have been fully considered.  The amendment to the claims has overcome the previous 112b rejections.  However, the amendment has necessitated a new 112b rejection of claim 11 as set forth above.
	Applicant argues that the amended claims create an amorphous state of a metal from its crystalline form as a starting point and that this is different than the teaching of Prestayko et al.  This argument is not persuasive.
As to the limitation in amended claim 1 that the co-extruding of the material results in a glassy-metal polymer composite wherein the metallic material in the composite is in a non-crystalline amorphous form, it is noted that the instant specification attributes this conversion of metal from a crystalline to an amorphous form to a longer residence time in the extruder and the resulting polymeric entrapments of the metal (paragraphs [0064], [006], [0070], [0075] and [0081]).  It is further noted from Figures 3 and 4 that with a described 10-minute residence time high levels of metal having a non-crystalline amorphous form are present.  In Prestayko et al., the same claimed and disclosed materials are understood to be processed in the same claimed and disclosed manner (e.g. Prestayko et al. exemplify a 30-minute residence time – paragraph [0041]).  As such, it follows from a technical and rational basis that the same claimed effects and physical properties (i.e. a glassy-metal polymer composite wherein the metallic material in the co-extruded glassy-metal polymer composite is in a non-crystalline amorphous form) would be produced by the method of Prestayko et al. Prestayko et al. disclose coextruding a crystalline metal and a polymer at the same claimed temperature and disclose that the residence time is the same as that which has been disclosed and claimed (claim 4 – minimum residence time of 10 minutes).  It follows that the same claimed results will be achieved.
Alternatively, Prestayko et al. do not explicitly exemplify the production of a, for example, Indium and polyethylene composite, at the exemplified residence time of 30 minutes.  However, the exemplified residence time of 30 minutes in Prestayko et al. is for the purpose of mixing the metal and the polymer.  Such a residence time is understood to be applicable for providing an effective mixing of the other polymers and metals disclosed by Prestayko et al. Prestayko et al. disclose that the metal can be indium and that the polymer can be polyethylene. As such, the disclosure of Prestayko et al. reasonably suggests mixing materials as claimed and disclosed in a manner that is claimed and disclosed. Following such a suggestion would yield the same claimed results.   
As to the secondary references, they are not relied upon to remedy the argued deficiencies of Prestayko et al. in the rejection of claim 1.
Absent persuasive evidence to the contrary, the examiner submits that the claims would need to be further amended to overcome the fair teaching and suggestion of Prestayko et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742